                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               JONESBORO DIVISION


TREA LINN                                                                 PLAINTIFF


VS.                          CASE NO. 3:19CV00158 SWW/PSH


NANCY A. BERRYHILL,
ACTING COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION                                                  DEFENDANT



                                           ORDER



       The application to proceed in forma pauperis is granted. (Docket entry no. 1).

The applicant may proceed without prepayment of fees and costs or the necessity of giving

security therefor.

       IT IS SO ORDERED this 28th day of May, 2019.


                                                   ____________________________________
                                                   UNITED STATES MAGISTRATE JUDGE
